Citation Nr: 0215163	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-13 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD), prior to January 
2, 2002.

2.  Entitlement to an initial staged rating in excess of 10 
percent for PTSD, from January 2, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
granted service connection for PTSD and assigned a 10 percent 
rating.  By a separate rating decision in March 2000, the RO 
granted a temporary total rating (i.e. a 100 percent rating) 
based on hospitalization for PTSD for the period from June 
16, 1999, to July 31, 1999.  Thereafter, by a June 2002 
determination by a Decision Review Officer, the veteran's 
PTSD was evaluated as 30 percent disabling until June 15, 
1999; the temporary total rating was in effect from June 16, 
1999, to July 31, 1999; the 30 percent rating was reinstated 
effective from August 1, 1999; and the schedular evaluation 
was reduced to 10 percent disabling effective from January 2, 
2002.  However, inasmuch as these rating actions resulted in 
assignment of less than the maximum available benefit and the 
veteran has not limited his appeal to a specific rating, the 
matter remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).

In July 2002, the RO received additional evidence in the form 
of a medical statement from T. Rizzo, M.Ed., LCPC, the 
veteran's counselor.  This statement was not accompanied by a 
waiver of the veteran's right to RO review under 38 C.F.R. § 
20.1304.  Thereafter, in September 2002, the RO received a 
statement from the principal at the school where the veteran 
is employed.  This statement was accompanied by a waiver of 
the veteran's right to have this evidence reviewed by the 
agency of local jurisdiction prior to review by the Board.  
See 38 C.F.R. § 20.1304(c).  In this regard, the Board notes 
that, prior to February 22, 2002, generally, pertinent 
evidence was required to be referred to the RO for review and 
preparation of a supplemental statement of the case, unless 
this right was waived by the veteran or his representative.  
38 C.F.R. § 20.1304(c).  Effective February 22, 2002, this 
regulation was amended to remove this requirement.  See 67 
Fed. Reg. 3099-3106 (Jan. 23, 2002).  Thus, the Board may 
move forward with its decision without rendering further 
assistance to the veteran.

The veteran provided testimony at a Travel Board hearing 
before the undersigned in August 2002. 


FINDINGS OF FACT

1.  Prior to January 2, 2002, the veteran's service-connected 
PTSD was manifested by depression, anxiety, sleep impairment, 
panic attacks, restricted to blunted affect, psychic numbing, 
difficulty with concentration, and difficulty in establishing 
and maintaining effective work and social relationship 
resulting in occupational and social impairment with reduced 
reliability and productivity.

2.  Since January 2, 2002, the veteran's service-connected 
PTSD has been manifested by depression, anxiety, sleep 
impairment, panic attacks, restricted or blunted affect, 
psychic numbing, difficulty with concentration, and 
difficulty in establishing and maintaining effective work and 
social relationship resulting in occupational and social 
impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 50 percent, but no higher, prior to January 2, 2002, for 
the veteran's service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including § 4.7 and Diagnostic Code 9411 (2001).

2.  The criteria for entitlement to a disability evaluation 
of 50 percent, but no higher, from January 2, 2002, for the 
veteran's service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record includes the veteran hearing testimony before the 
undersigned Member of the Board, VA examination reports, VA 
outpatient and hospital treatment records, records from the 
veteran's fee basis Veteran Outreach Counselor, and 
statements from the principal at the school where the veteran 
is employed.  As the record shows that the veteran has been 
afforded VA examinations in connection with his claims, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  No additional pertinent 
evidence has been identified by the veteran as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the veteran with his claims.

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for PTSD.  The 
discussions in the rating decision, statement of the case, 
supplemental statement of the case, and other correspondence 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
record shows that, by the June 2002 supplemental statement of 
the case, the veteran was specifically advised of the 
provisions of the new VA regulations regarding the timing and 
scope of VA assistance, including the type of evidence 
necessary to substantiate his claim for an increased rating 
as well as the types of evidence VA would assist him in 
obtaining.  Accordingly, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants the 
assignment of higher disability ratings than those which have 
been in effect during the course of this appeal.  Disability 
evaluations are determined by the application of the VA 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  If there is a question as to which of 
two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v.  
Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Board 
notes that the veteran has appealed from an original rating 
for PTSD.  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has held that a claim placed in 
appellate status by disagreement with the original or initial 
rating award (service connection having been allowed) but not 
yet ultimately resolved, as is the instant case, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate evaluations must be assigned for separate periods of 
time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  The 
veteran's service-connected PTSD is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2001) (previously 
codified at 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996)).  
As the veteran's claim for entitlement to service connection 
for PTSD was received subsequent to the effective date of 
this change in the schedular criteria, the Board will 
consider his PTSD claim under the current version of 
Diagnostic Code 9411 only.  See Karnas, 1 Vet. App. at 308.  

The current version of 38 C.F.R. § 4.130, Diagnostic Code 
9411, provides that a 10 percent evaluation is assigned when 
the veteran exhibits occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The record in this case includes numerous pertinent medical 
records as well as the statements offered by and on the 
veteran's behalf.  The evidence clearly shows that the 
veteran's PTSD symptomatology is productive of occupational 
and social impairment. 

Many of the items of evidence document depressed mood, 
anxiety, panic attacks and chronic sleep impairment.  For 
example, upon VA psychiatric hospitalization in June and July 
1999, the veteran's diagnoses included PTSD and major 
depression.  An August 1999 VA outpatient treatment report 
notes recurrent disturbing dreams, increased anxiety, and 
mild dysphoria.  Similarly, in September 1999, the veteran's 
outreach counselor, Dr. Rizzo, reported that the veteran 
experienced panic attacks, recurrent nightmares and startled 
awakening.  Dr. Rizzo also reported that the veteran 
complained of waking several times per nights.  VA 
examination reports, dated in January and November 2000, 
include the veteran's complaints of bad dreams, trouble 
falling asleep, anxiety, and panic attacks.  However, the 
PTSD symptoms of depressed mood, anxiety, panic attacks 
weekly or less often, chronic sleep impairment and mild 
memory loss are included among the rating criteria for the 
current 30 percent rating under Diagnostic Code 9411.  

On the other hand, the evidence includes some medical reports 
which show flattened affect, some difficulty in understanding 
complex commands, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  The 1999 VA hospitalization report 
notes emotional numbness, social isolation, and a diagnosis 
of ADHD (attention deficit hyperactivity disorder).  The 
September 1999 report from Dr. Rizzo notes that the veteran 
has had many failed relationships and difficulty 
concentrating.  Dr. Rizzo also notes that the veteran has had 
at least forty employment positions and has been incarcerated 
six times.  The January 2000 report of VA examination notes 
that the veteran feels volatile and experiences road rage.  
This examination report also notes that the veteran had a 
restricted to blunted range of affect.  A November 2000 
report of VA examination includes these findings and notes 
that the veteran had an impending sense of doom and 
difficulty with impulse control.  A July 2002 report from Dr. 
Rizzo notes symptoms of psychic numbing, low energy, and lack 
of motivation.  This report from Dr. Rizzo also notes that 
the veteran had ended a relationship with a woman he 
initially had hopes of marrying.  Dr. Rizzo characterized the 
veteran's lack of feeling elicited by the ended relationship 
and the death of a pet as psychic numbing.  Statements from 
the principal at the school where the veteran is employed, 
dated in October 2000 and September 2002, reflect that the 
veteran has had recurrent problems with students, parents, 
and school staff.  During his August 2002 Travel Board 
hearing, the veteran confirmed the above symptoms.  Other 
evidence of record also shows difficulty in maintaining 
effective social and work relationships.  Several medical 
records refer to social isolation and problems with adapting 
to certain work situations over the years.  The Board notes 
that the criteria for the next higher rating of 50 percent 
include such symptoms of flattened affect, panic attacks more 
than once a week, occasional difficulty with speech, some 
difficulty in understanding complex commands and difficulty 
in establishing and maintaining effective work and social 
relationships.

Accordingly, it appears that the veteran's PTSD is productive 
of greater than mild or transient symptoms resulting in 
occupational and social impairment; thereby, warranting an 
evaluation in excess of the 10 percent currently in effect.  
However, the veteran's PTSD includes symptoms listed under 
the criteria for a 30 percent rating as well as for the next 
higher rating of 50 percent.  

The Board believes that some consideration should also be 
given to the veteran's overall psychiatric status as 
reflected by reported Global Assessment of Functioning (GAF) 
scores.  A review of pertinent medical records shows that the 
GAF scores have varied from between approximately 40 and 65 
during the course of the appeal.  The GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 41-50 
score indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning.  A 51-60 score indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A 61-70 rating 
indicates some mild symptoms or some difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
38 C.F.R. § 4.130.  

The most recent VA examination report, dated in November 
2000, reflects a GAF score of 55 and a July 2002 statement 
from Dr. Rizzo shows a GAF score of 55.  At the time of the 
1999 hospitalization, a GAF score of 40 with a score of 40 
over the previous year was reported.  The Board notes that a 
GAF score of 60 was noted upon VA outpatient mental health 
treatment in August 1999 and a GAF score of 60 to 65 was 
noted upon VA PTSD examination in January 2000.  However, it 
appears that the GAF scores have most consistently been in 
the 55 to 60 range.  While no exact correlation to the 
criteria listed under Code 9411 is possible, the Board 
believes that the reported GAF scores also reflect some 
symptoms listed under the criteria for a 30 percent rating as 
well as some covered under the criteria for a 50 percent 
rating. 

The Board is thus presented with an evidentiary record which 
shows some fluctuation of PTSD symptoms between the 30 
percent and 50 percent criteria over the period covered by 
the appeal.  Under the circumstances of this case, the Board 
is compelled to conclude that there is a state of equipoise 
between the positive evidence and the negative evidence on 
the question of whether the a 30 percent rating or the next 
higher rating of 50 percent is more appropriate.  In such a 
situation, 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3 require 
that the determination be made in the veteran's favor.  
Accordingly, the Board finds that entitlement to a 50 percent 
rating for PTSD is warranted.  Moreover, the Board finds that 
such 50 percent rating is appropriate during the entire 
period covered by the appeal. 

Additionally, the Board finds that the clear preponderance of 
the evidence is against entitlement to a rating in excess of 
50 percent.  The evidence of record, including statements 
from the principal of the school at which the veteran is 
employed, shows that the veteran has expressed a history of 
depression affecting the ability to function independently, 
appropriately, and effectively as well as some impaired 
impulse control.  However, the evidence also shows that the 
veteran does not have suicidal ideation, obsessional rituals, 
spatial disorientation, or illogical, obscure, or irrelevant 
speech.  The Board notes that the medical evidence 
demonstrates that the veteran has adequate insight and 
judgment regarding his common everyday living.  With regard 
to neglect of personal appearance and hygiene, it is noted 
that his grooming and hygiene were described as excellent 
upon VA examination in November 2000.  Similarly, in July 
2002, Dr. Rizzo reported that, when unable to keep his home 
clean and orderly, the veteran hired a housekeeper to help 
him.  Further, the most recent VA examination resulted in the 
assignment of a GAF score of 55 which does not suggest any of 
the criteria for a 70 percent rating are present.  In sum, 
the totality of the evidence is against a finding that the 
criteria for a rating in excess of 50 percent have been met.

In reaching the above determination, the Board in no manner 
doubts the severity of the veteran's PTSD.  However, the 
Board is bound by regulatory rating criteria.  38 U.S.C.A. 
§ 7104(c).  In this case, the preponderance of the evidence 
is against a finding that a rating in excess of 50 percent is 
warranted.  Should the severity of the PTSD increase in the 
future, the veteran may advance an increased rating claim. 


ORDER

Entitlement to a 50 percent rating for PTSD prior to January 
2, 2002, is warranted.  To this extent, the appeal is granted 
subject to the criteria governing the payment of monetary 
awards.

Entitlement to a 50 percent rating for PTSD since January 2, 
2002, is warranted.  To this extent, the appeal is granted 
subject to the criteria governing the payment of monetary 
awards.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

